DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 3 recites “…the recess is designed as groove in the deflecting body, and  claim 1 recites recesses it not clear which recess of the recesses claim 3 is referring to.
Claim 4 recites”… the groove is spaced apart from an associated recess designed as a bore in the flange by a notch on the front side of the deflecting body…” How a notch that is on the same surface as the groove space a part the groove from the associated recess (the notch is not located between the groove and the recess). Similar issue applied to claim 15.
Claim 7: It is not clear which one of the recesses is referring to.

Claims 3, 4, 7 and 15 will be interpreted as best understood.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-8, 10-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayfield [US Pat# 4,864,883].
Regarding claim 1, Mayfield discloses a threaded nut for a ball screw drive, having a deflecting body (3) which is attached on a central piece (35) of the threaded nut (12) and designed for recirculation of balls, as well as a flange (74) that delimits the central piece (35) on a front side, wherein a pin (75) which fixes the deflecting body (15) to the flange (74) , is inserted in mutually aligned recesses of the flange and the deflecting body (15).
Regarding claim 2, Mayfield discloses wherein the recesses (76, 82, and the hole in the flange 74) are designed as bores in the flange as well as in the deflecting body.
Regarding claim 7, Mayfield discloses wherein the deflecting body (15) has recesses (76) shaped wherein the deflecting body (15) has recesses similarly on the front side and a second front side.


Regarding claim 10, Mayfield discloses wherein the central piece (35) is encompassed by the deflecting body (15) and additional deflecting bodies (26), which contact in the circumferential direction of the central piece in a connectionless manner.
Regarding claim 11, Mayfield discloses a threaded nut for a ball screw drive, comprising: a central piece (35) having a cylindrical surface ending at a flange (74);
a deflecting body (15) attached to the cylindrical surface and configured to recirculate balls during operation of the threaded nut (12); and a pin (75) fixing the deflecting body (15) to the flange (74).
Regarding claim 12, Mayfield discloses wherein the flange (74) has a first recess (the hole in 74 where the pin 75 is inserted) and the deflecting body (15) has a second recess aligned with the first recess, and the pin (75) extends through the first and second recesses.
Regarding claim 13, Mayfield discloses wherein the first and second recesses are bores.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield [US Pat# 4,864,883] in view of Patrick [US Pat# 6,158,720].

It would have been obvious to someone having ordinary skill in the art at the time of the invention to have modified the deflecting body taught in Mayfield to have pin groove instead of pin hole as matter of design choice and design preference, having groove instead of of hole can result in faster manufacturing process (creating hole may require drilling trimming process, however groove can be done just by punching process).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield [US Pat# 4,864,883] in view of Adler [US Pub# 2010/0242653].

Regarding claims 6: Mayfield does not explicitly show wherein the pin is designed as a notched pin. However Adler shows a pin (8, see fig 3) designed as a notched pin.
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have modified the pin taught in Mayfield reference made the pin as notched pin to securely connect the deflecting body to the flange (having notched pin can prevent the slippage of the pin from the hole or the groove in the body).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield [US Pat# 4,864,883] in view of Rupp [US Pub# 2013/0228026].
Regarding claim 9, Mayfiled does not explicitly show a pulley is molded on the front side of the central piece opposite the flange. However Rupp show pulley is molded on central piece opposite to the flange (see [0010] & fig 1).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have molded the pulley on the central piece to reduce the number of the connecting parts (example connecting screws and holes) and reduce the manufacturing cost.
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield [US Pat# 4,864,883] in view of Patrick [US Pat# 6,158,720] in further in view of Adler [US Pub# 2010/0242653].
Regarding claims 17: Mayfield does not explicitly show wherein the pin is designed as a notched pin. However Adler shows a pin (8, see fig 3) designed as a notched pin 


    PNG
    media_image1.png
    941
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    918
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    822
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    676
    613
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658